Citation Nr: 1822902	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-31 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to benefits under 38 U.S.C. § 1805 and 38 C.F.R. § 3.814 for disability due to spina bifida.

2.  Entitlement to benefits under 38 U.S.C. § 1815 and 38 CFR § 3.815 for disability from birth defects other than spina bifida.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1969 to March 1971.  The appellant is the Veteran's biological son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  A Notice of Disagreement was received in March 2014.  A Statement of the Case was issued in June 2014.  The appellant submitted a timely VA Form 9 in August 2014.  Jurisdiction currently lies with the RO in St. Louis, Missouri.

In April 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge; a transcript of which has been associated with the claims file.


FINDINGS OF FACT

1.  The appellant's biological father is a veteran who served in the Republic of Vietnam.

2.  The appellant's mother is not a veteran and did not serve in the Republic of Vietnam.

3.  There is no competent evidence that the appellant has a form or manifestation of spina bifida.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to benefits under 38 U.S.C. § 1805 for an individual suffering from spina bifida whose biological father or mother is a Vietnam Veteran have not been met.  38 U.S.C. §§ 1802, 1805 (2012); 38 C.F.R. § 3.814 (2017).

2.  The criteria for entitlement to benefits under 38 U.S.C. § 1815 for an individual with disability from a covered birth defect whose mother is a Vietnam Veteran have not been met.  38 U.S.C. §§ 1812, 1815 (2012); 38 C.F.R. § 3.815 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks benefits pursuant to 38 U.S.C. §§ 1805 and 1815 based on the Veteran's (appellant's father) service in Vietnam.  The Veteran, on behalf of his son, contends that appellant's hydrocephalus and attention deficit hyperactivity disorder (ADHD) were caused by the Veteran's exposure to Agent Orange.

Applicable Law and Regulations

VA shall pay a monthly allowance, based upon the level of disability, to or on behalf of a child of a Vietnam Veteran who has spina bifida and other birth defects, to include achondroplasia, cleft lip and cleft palate, congenital heart disease, congenital talipes equinovarus (clubfoot), esophageal and intestinal atresia, Hallerman-Streiff syndrome, hip dysplasia, Hirschprung's disease (congenital megacolon), hydrocephalus due to aqueductal stenosis, hypospadias, imperforate anus, neural tube defects, Poland syndrome, pyloric stenosis, syndactyly (fused digits), tracheoesophageal fistula, undescended testicle, and Williams syndrome, that are associated with the Veteran's exposure to toxic herbicides.  38 U.S.C. § 1805 (a), 1812, 1815; 38 C.F.R. §§ 3.814 (a), 3.815. 

The term "Vietnam veteran" means a person who performed active military service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, without regard to the characterization of the person's service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations, if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.814 (c)(1). 

"Spina bifida" means any form and manifestation of spina bifida except spina bifida occulta.  38 U.S.C. § 1802; 38 C.F.R. § 3.814 (c)(3).  Significantly, spina bifida is the only birth defect which warrants an award of monetary benefits based on the herbicide exposure of a Vietnam veteran who is the father of the child at issue. Jones v. Principi, 16 Vet. App. 219 (2002).  To qualify for a monthly allowance on the basis of other birth defects (as listed above), a claimant must show that the Vietnam veteran who was exposed to herbicides is his or her mother.  38 U.S.C. §§ 1812, 1815; 38 C.F.R. § 3.815.

Analysis

In this case, the Board finds that the appellant is not entitled to monetary allowance under either 38 U.S.C. § 1805 or 38 U.S.C. § 1815.  

As an initial matter, with regard to application of U.S.C. § 1815, the record does not show any military service (including, in particular, in the Republic of Vietnam) for the appellant's mother, and thus the appellant does not qualify for a monthly allowance on the basis of other birth defects (as listed above), as he is not the child of a biological mother who is a Vietnam Veteran.  38 U.S.C. §§ 1811, 1812, 1815; 38 C.F.R. § 3.815.  The Veteran, on behalf of the appellant, does not contend otherwise.  See, e.g., November 2011 VA Form 21-0304 (Application for Benefits for Certain Children with Disabilities Born of Vietnam and Certain Korea Service Veterans) (indicating that the Veteran had Vietnam service, but that the mother had no Vietnam service); Hearing Transcript (Veteran denied that appellant's mother had Vietnam service).  

Moreover, although the appellant's biological father is a Veteran who had the requisite service in the Republic of Vietnam during the Vietnam era, VA compensation is only payable to the appellant if he (the appellant) has been found to have certain forms of spina bifida.  38 U.S.C. §§ 1802, 1805, 1815; 38 C.F.R. §§ 3.814, 3.815.  In this case, the Veteran has not asserted, and the record does not reflect, that the appellant has any form of spina bifida and/or manifestation of spina bifida.  See 38 C.F.R. § 3.814(c)(4).  On the appellant's application for benefits, the disabilities claimed were hydrocephalus and ADHD.  Private treatment records do not reflect a diagnosis of spina bifida.  In a June 2012 statement, the appellant's mother stated that the appellant had a hernia of the right testicle, hydrocephalus, partial epilepsy, and ADHD.  Moreover, the Veteran testified at the April 2017 hearing that his son did not have spina bifida.  There is simply no evidence, medical or lay, showing that the appellant has been diagnosed with any form or manifestation of spina bifida.

The Board is sympathetic to the appellant's medical conditions and grateful for his father's service and regrets that a more favorable outcome could not be reached.  However, as the law is dispositive of the issue on appeal, the claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, for the reasons set forth above, the appellant is not entitled to benefits under 38 U.S.C. § 1805 or 38 U.S.C. § 1815.

Duties to Notify and Assist

The statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Compliance with the duties to notify and assist is not required if additional evidence could not possibly change the outcome of the case.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As explained above, the appellant fails to meet the legal criteria for the benefits he is seeking, and as such, further development of factual evidence by VA would not substantiate the appellant's claim.  See 38 C.F.R. § 3.159 (d).  Any failure to obtain this evidence is harmless error, as the appellant's claims fail as a matter of law.  Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009) (the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the duties to notify and assist do not apply.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.).


ORDER

Benefits under 38 U.S.C. § 1805 for disability due to spina bifida are denied. 

Benefits under 38 U.S.C. § 1815 for disability from birth defects other than spina bifida are denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


